



COURT OF APPEAL FOR ONTARIO

CITATION: Rallis v. Myers, 2019 ONCA 437

DATE: 20190527

DOCKET: C66659

Doherty, Nordheimer and Harvison Young JJ.A.

BETWEEN

William Rallis on his own behalf and that of the
    Estate of Fay Arlene Fuerst, B.A., LLB and Fay Fuerst B.A. LLB 1955-2013

Plaintiffs (Appellants)

and

Judge Fred Myers
,
Judge Corbett
,
Judge Epstein
,
Judge Glustein
, Borden Ladner
    Gervais LLP, John Morris Lawyer, Henry Ngan Lawyer, Lenczner Slaght Royce Smith
    Griffin LLP, Paul Eric Veel Lawyer, Sam Johansen Lawyer,
Judge Kohenen
,
Master
    Graham
,
Judge Firestone
, Judges Administration Staff, Judge
    Glusteins Assistant Staff, Ms. Roxanne Johnson, Court Registrar Staff, Mr.
    Bosco, Joe Di Peatro, Chris de Gregorio, Court Registrar Staff, Court Police
    Staff,
Judge Nakatsuru
, Toronto Police Services, Richard Parker QC
    Lawyer, The Law Society of Ontario and anyone else that may come up

Defendants/
Moving Parties
(Respondents)

William Rallis, in person

Daniel Mayer, for the moving parties and Her Majesty the
    Queen in right of Ontario

Heard: in writing

On appeal from the
    judgment of Justice Mark Edwards of the Superior Court of Justice, dated
    February 8, 2019.

REASONS FOR DECISION

[1]

The motion judge dismissed the appellants' action, against the named
    judicial officials and the named court staff defendants, under r. 2.1.01 of the
Rules of Civil Procedure
, R.R.O. 1990, Reg. 194 as being frivolous,
    vexatious or otherwise an abuse of the process of the court. The appellants have
    filed an appeal from the motion judges decision. The moving parties now seek an
    order under r. 2.1.01 dismissing the appeal.

[2]

We have reviewed the written submissions filed by the moving parties and
    those filed by Mr. Rallis.

[3]

In our view, this appeal should be summarily dismissed as it is, on its
    face, frivolous, this is to say, it is completely devoid of merit. While the
    statement of claim does not easily allow for the nature of the claim to be
    determined, it appears to largely be a complaint about alleged efforts by
    various persons to obstruct Mr. Rallis from proceeding with an entirely
    separate and earlier claim that he commenced.

[4]

The motion judge correctly concluded that there is no cause of action
    against the judges who are named in the statement of claim because they enjoy
    judicial immunity. There is similarly no claim against the various court staff
    who are named because of the provisions of the
Proceedings Against the
    Crown Act
, R.S.O. 1990, c. P.27, s. 5(6).

[5]

We would also observe that the statement of claim in this case bears many
    of the hallmarks of vexatious litigation that are set out in
Gao v. Ontario
    (Workplace Safety and Insurance Board),
2014 ONSC 6497, 61 C.P.C. (7th)
    153. In addition, with the exception of the damages claim, none of the relief
    sought in the statement of claim is appropriately sought through an action. It
    is all procedural in nature.

[6]

For these reasons, this appeal is dismissed.

Doherty
    J.A.
I.V.B. Nordheimer J.A.
Harvison Young J.A.


